Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 0:18-cv-61537-DIMITROULEAS/HUNT

   DONALD P. BORCHERS,

             Plaintiff,

   v.

   AMAZON.COM, INC., et al.,

             Defendants.
                                             /

                                   ORDER ON MOTION TO DISMISS

             THIS CAUSE is before the Court upon Lantern Entertainment LLC’s Motion to Dismiss

   for Lack of Personal Jurisdiction, Failure to State a Claim for Which Relief can be Granted, and

   Insufficient Service of Process (the “Motion”) [DE 181], filed herein on January 23, 2019. The

   Court has carefully considered the Motion and is otherwise fully advised in the premises.

        I.   Background1

             Plaintiff initially filed this action on July 6, 2018. See [DE 1]. The operative pleading is

   the Third Amended Complaint (“TAC”) filed herein on December 20, 2019. Plaintiff claims to

   own certain copyright rights that are allegedly infringed by a motion picture; specifically, he

   claims to own film rights related to the Children of the Corn franchise. Plaintiff has a competing

   claim to the ninth film in this long-running horror movie franchise. To establish a claim for

   copyright infringement, Plaintiff needs to show that he—not Lantern Entertainment

   (“Lantern”)—actually owns the relevant exclusive copyright interest under Section 106 of the

   Copyright Act (17 U.S.C. §106). Plaintiff’s claims against several retailers who distribute the

   1
     Facts from the Background section are taken from the Third Amended Complaint [DE 175] unless otherwise
   indicated.
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 2 of 10



   film, seeking to enjoin distribution of Lantern’s film, is necessarily dependent on the Court’s

   adjudication of the rights to make the film. The key dispute here is between Plaintiff and

   Lantern. Lantern is a necessary party to this action, and the claims against the remaining

   Defendants cannot be adjudicated until the claims against Defendant Lantern are resolved. Here,

   the Court finds there is no personal jurisdiction over Lantern, so this case is properly dismissed.

          The Court notes that Plaintiff’s TAC is an impermissible shotgun pleading which has

   been condemned by the Eleventh Circuit. See Lumley v. City of Dade City, 327 F.3d 1186, 1192

   n.13 (11th Cir. 2003) (suggesting that when faced with a shot-gun pleading, “the district court,

   acting on its own initiative, require a repleader”). It is “replete with conclusory, vague, and

   immaterial facts not obviously connected to any particular cause of action.” Weiland v. Palm

   Beach Cnty. Sherrif’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015). In addition, the TAC

   asserts “multiple claims against multiple defendants without specifying which of the defendants

   are responsible for which acts or omissions, or which of the defendants the claim is brought

   against.” Id. All types of shotgun pleadings share a unifying characteristic—they fail to provide

   adequate notice of the claims and the grounds upon which each claim rests. See id. The TAC

   names 19 defendants and in broad, conclusory fashion claims direct, contributory, and vicarious

   infringement against all of them. There are no individualized allegations against any party in the

   TAC. The repeated failure to comply with applicable rules of pleading is an independent reason

   for dismissal.

    II.   Discussion

       In the instant Motion to Dismiss, Lantern argues that the TAC is subject to dismissal for

   three main reasons: (1) the Court lacks personal jurisdiction over Lantern; (2) the TAC fails to

   state a claim upon which relief may be granted; and (3) there is insufficient service of process on
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 3 of 10



   Lantern. The Court finds that there is no personal jurisdiction over Lantern, and Lantern is a

   necessary party to this action, so this case is dismissed.

                  A. Lack of Personal Jurisdiction

          Under Federal Rule of Civil Procedure 12(b)(2), “[a] court must dismiss an action against

   a defendant over which it has no personal jurisdiction.” Verizon Trademark Servs., LLC v.

   Producers, Inc., 810 F. Supp. 2d 1321, 1323–24 (M.D. Fla. 2011).

          Both the state long-arm statute and the Due Process Clause of the Fourteenth Amendment

   must be satisfied in order for a federal court to have personal jurisdiction over a nonresident

   defendant. Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 (11th Cir. 1999). First, the Court must

   determine whether the Florida long-arm statute provides a sufficient basis for personal

   jurisdiction. Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996). After

   deeming jurisdiction appropriate under Florida law, the Court must then ascertain whether

   “sufficient minimum contacts exist between the defendant[] and the forum state so as to satisfy

   ‘traditional notions of fair play and substantial justice’ under the Due Process Clause of the

   Fourteenth Amendment.” Id. (internal quotation and citation omitted).

          The burden is on the plaintiff to allege a prima facie case; the plaintiff must do so by

   affidavit only if the challenging defendant provides his own affidavits in support. Posner, 178

   F.3d at 1214. To the extent not contradicted by the defendant’s affidavits, the court should accept

   the facts alleged in the complaint as true. Id. In the event of a conflict, all reasonable inferences

   should be made in favor of the plaintiff. See Landia Int’l, Inc. v. Ah Koy, 690 F. Supp. 2d 1317,

   1327 (S.D. Fla. 2010).

          “When a federal court uses a state long-arm statute, because the extent of the statute is

   governed by state law, the federal court is required to construe it as would the state’s supreme
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 4 of 10



   court.” Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1258 (11th Cir.

   2010) (quoting Lockard v. Equifax, Inc., 163 F.3d 1259, 1265 (11th Cir.1998)). The Eleventh

   Circuit has noted that the statute should be strictly construed. See Oriental Imports and Exports,

   Inc. v. Maduro & Curiel=s Bank, 701 F.2d 889, 891 (11th Cir.1983) (internal citations omitted).

   Florida’s long-arm statute provides for two theories of jurisdiction: (1) specific jurisdiction, if the

   suit that arises out of or is related to a defendant’s contacts with Florida in one of a number of

   enumerated ways, Fla. Stat. § 48.193(1)(a); or (2) general jurisdiction, if the defendant engages

   in “substantial and not isolated activity” in Florida, id. § 48.193(2). Carmouche v. Tamborlee

   Mgmt., Inc., 789 F.3d 1201, 1203-04 (11th Cir. 2015).

       1. Florida Long-Arm Statute – Specific Jurisdiction2

            “Specific jurisdiction arises out of a party’s activities in the forum that are related to the

   cause of action alleged in the complaint.” Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286,

   1291 (11th Cir. 2000). Here, Plaintiff has not alleged any basis for specific jurisdiction over

   Lantern. Lantern does not appear to have any connection to Florida. Lantern was formed in

   Delaware in 2018 in order to purchase the assets of The Weinstein Company (“TWC”) in

   Chapter 11 Bankruptcy Proceedings. Prior to its sale to Lantern, TWC produced, financed, and

   distributed films and television, including the film at issue in this case. Lantern is located in

   California. Lantern also has offices in New York and Texas. Lantern does not employ anyone

   outside its offices in Los Angeles, New York, and Dallas. Lantern has never had offices or

   agencies in Florida, nor has it had any officers, directors, employees, or agents in Florida, nor

   has it engaged any agent or equivalent entity or person for the purpose of transacting business in

   Florida. Lantern has never operated, conducted, engaged in, transacted, or carried on any


   2
    There are no allegations to support the exercise of general jurisdiction for “substantial and not isolated activity” in
   Florida.
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 5 of 10



   business or business venture in Florida, or, from any other location, specifically targeting

   consumers or businesses in Florida. Neither has Lantern ever solicited business anywhere in

   Florida.

          Lantern has never had a mortgage or other lien on any real property located in Florida;

   Lantern has never entered into any agreement or other arrangement calling for the performance

   of any act by Lantern within Florida; Lantern has never maintained a phone number or postal

   address within Florida; Lantern has never maintained a bank account in Florida and does not

   have a registered agent for service of process in Florida; and Lantern has never participated in

   any administrative, judicial, or other adjudicative proceeding in Florida. Lantern maintains a

   website, but the website does not directly target consumers or businesses in Florida. The website

   is informative in nature, and no online business activity is conducted through the website.

          Plaintiff does not allege a basis for personal jurisdiction over Lantern. The Court analyzes

   personal jurisdiction under Florida Statutes Section 48.193(1)(a)(1) for conducting business in

   Florida, and Florida Statutes Section 48.193(1)(a)(2) for committing a tortious act in Florida.

   This subsection of the Florida long-arm statute states, in relevant part:

                  (1)(a) A person, whether or not a citizen or resident of this state,
                  who personally or through an agent does any of the acts
                  enumerated in this subsection thereby submits himself or herself
                  and, if he or she is a natural person, his or her personal
                  representative to the jurisdiction of the courts of this state for any
                  cause of action arising from any of the following acts:
                  ...
                  1. Operating, conducting, engaging in, or carrying on a business
                      or business venture in this state or having an office or agency
                      in this state.
                  2. Committing a tortious act within the state.

   Fla. Stat. §48.193(1)(a) and (2).
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 6 of 10



      a. Conducting Business in Florida

          First, Plaintiff does not, and cannot, argue that Lantern conducted business in Florida

   sufficient to subject them to specific jurisdiction under the Florida long-arm statute. “In order to

   establish that a defendant is ‘carrying on business’ for the purposes of the long-arm statute, the

   activities of the defendant must be considered collectively and show a general course of business

   activity in the state for pecuniary benefit.” Horizon Aggressive Growth, L.P. v. Rothstein-Kass,

   P.A., 421 F.3d 1162, 1167 (11th Cir. 2005) (quoting Future Tech. Today, Inc. v. OSF Healthcare

   Sys., 218 F.3d 1247, 1249 (11th Cir.2000)). Factors to consider include: the presence and

   operation of an office in Florida; the possession and maintenance of a license to do business in

   Florida; the number of Florida clients served; and the percentage of overall revenue obtained

   from those clients. Id. For this provision to apply, there must be a direct affiliation, nexus, or

   substantial connection between the basis for the cause of action and the business activity.

   Citicorp Ins. Brokers (Marine), Ltd. v. Charman, 635 So. 2d 79, 82 (Fla. 1st DCA 1994).

          Plaintiff has not proffered any evidence to demonstrate that Lantern had a general course

   of business activity in the state for pecuniary benefit. Lantern does not operate, conduct, engage

   in, or carry on business in Florida. They do not have an office or agency in Florida, and there is

   no evidence indicating they have Florida clients or practice in Florida courts. Even taking

   Plaintiff’s allegations as true, there is not enough for personal jurisdiction over Lantern under

   Fla. Stat. §48.193(1)(a), or any other provision of the applicable Florida statutes.

          Lantern has not conducted a general course of business activity in the state of Florida.

   Lantern is not subject to personal jurisdiction under Fla. Stat. §48.193(1)(a).

          Note that communications with Florida entities from outside the state is not enough to

   constitute “carrying on a business” in Florida. See Horizon, 421 F.3d at 1167 (“While Kass made
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 7 of 10



   telephonic and electronic communications from its California offices into Florida, these

   communications cannot constitute ‘conducting business’ in Florida.”). Bluewater Trading LLC v.

   Fountaine Pajot, S.A., No. 07-61284-CIV-COHN, 2008 WL 2705432, at *4 (S.D. Fla. 2008),

   aff'd, 335 F. App'x 905 (11th Cir. 2009) (finding that one annual trip to Florida, ten weekly

   emails sent from outside the state, and advertising in Florida magazines does not constitute

   “carrying on a business” in the state sufficient to confer jurisdiction under Florida’s long arm

   statute.).

       b. Committing a Tortious Act

           Plaintiff also cannot state that Lantern committed a tortious act within the state sufficient

   to subject Lantern to personal jurisdiction. Under the “committing a tortious act” prong, a court

   may assert jurisdiction over a “nonresident defendant who commits a tort outside of the state that

   causes injury inside the state,” meaning “[t]he defendant’s physical presence is not required if

   the tort causes an injury in Florida.” Brennan v. Roman Catholic Diocese of Syracuse New York,

   Inc., 322 F. App’x 852, 854 (11th Cir. 2009) (internal citations omitted). However, personal

   jurisdiction cannot be found under this prong unless Plaintiff establishes “that the activities in

   Florida ‘w[ere] essential to the success of the tort.’” Williams Elec. Co., Inc. v. Honeywell, Inc.,

   854 F.2d 389, 394 (11th Cir.1988) (quoting Watts v. Haun, 393 So.2d 54, 56

   (Fla.Dist.Ct.App.1981)); Kelly v. Kelly, 911 F.Supp. 518, 522 (M.D.Fla.1995) (distinguishing

   Watts and stating “[p]laintiff fails to allege or establish any acts providing a ‘substantial’ part of

   the alleged tort occurred in Florida.”). It appears that Plaintiff is trying to argue that Lantern

   committed a tortious act in Florida through the stores that sell the movie in this state, and through

   the internet. The distribution of this movie through brick-and-mortar retailers in Florida, and

   through the internet, does not subject Lantern to personal jurisdiction. Plaintiff has provided no
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 8 of 10



   evidence that Lantern conducts business in this state or has committed a tort in this state

   sufficient to subject Lantern to specific personal jurisdiction.

              Even taking as true the allegations in the TAC and making reasonable inferences in

   Plaintiff’s favor, Plaintiff has not demonstrated that Lantern is subject to personal jurisdiction in

   Florida. Plaintiff neglected to allege facts supporting personal jurisdiction or refuting Lantern’s

   claims about lack of minimum contacts.

              Defendant Lantern provides an affidavit to support its assertions regarding lack of

   business or contacts in the forum. Plaintiff makes conclusory and ill-conceived statements about

   Lantern’s “sub-licenses” doing business within this judicial district. See [DE 192 at p. 2].

   Defendant Lantern appears to list addresses of retailers who sell the movie at issue in this case,

   including Wal-Mart; if it is Plaintiff’s contention that these entities’ existence in Florida is

   enough to subject Lantern to personal jurisdiction, Plaintiff is mistaken. See [DE 192 at pp. 2-4]

   (listing retailers located in South Florida and “online at every commercial and home wifi

   connection in the judicial district.”). Due to Plaintiff’s inability to allege personal jurisdiction,

   amendment would be futile.

          2. Constitutional Inquiry3

              As the Court has found that personal jurisdiction is inappropriate under the Florida long-

   arm statute, a lengthy due process inquiry is not necessary. The second prong of the personal

   jurisdiction inquiry focuses on whether “sufficient minimum contacts exist between the

   defendants and the forum state so as to satisfy ‘traditional notions of fair play and substantial

   justice.’” Sculptchair, 94 F.3d at 626 (quoting International Shoe v. Washington, 326 U.S. 310,

   316 (1945)). However, the Due Process Clause “imposes a more restrictive requirement than

   does Florida’s Long-Arm Statute.” Melgarejo v. Pycsa Panama, S.A., 537 F. App’x 852, 859
   3
       The Court notes that Plaintiff failed to address Defendants’ arguments related to lack of minimum contacts.
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 9 of 10



   (11th Cir. 2013) (citation omitted). Consequently, a finding that jurisdiction is not available

   under Florida’s general jurisdiction compels the conclusion that jurisdiction is not appropriate

   under the Due Process clause.

                   B. Necessary Party

           If feasible, “[a] person who is subject to service of process and whose joinder will not

   deprive the court of subject-matter jurisdiction must be jointed as a party if: (A) in that person's

   absence, the court cannot accord complete relief among existing parties; or (B) that person

   claims an interest relating to the subject of the action” and disposing of the action may “impair or

   impede the person's ability to protect the interest” Fed.R.Civ.P. 19(a). In other words, a person

   who should be joined is one who is indispensable to the litigation. Rule 19 adopts a “two-part

   test for determining whether a party is indispensable” to the pending litigation. Challenge

   Homes, Inc. v. Greater Naples Care Ctr., 669 F.2d 667, 669 (11th Cir.1982). A district court

   must first ascertain whether the person or entity at issue is one who should be joined, if feasible.

   Id. If the person should be joined but cannot be, then the court must inquire whether the litigation

   may continue. Id. (citing Fed.R.Civ.P. 19(b)).

           It is essential to this action to determine the intellectual property rights to the movie

   underlying this action. That dispute must be resolved between Plaintiff and Lantern. Lantern is a

   necessary party to this action, and since this action cannot proceed against Lantern for want of

   personal jurisdiction, this action is dismissed in its entirety.

           Accordingly, it is ORDERED AND ADJUDGED that the Motion [DE 181] is

   GRANTED. Defendant eBay’s Motion to Dismiss [DE 131] is DENIED as moot. The Court

   will issue a separate final judgment. The Clerk is DIRECTED also to send via U.S. mail a copy

   of this Order to Plaintiff at the address listed below.
Case 0:18-cv-61537-WPD Document 193 Entered on FLSD Docket 01/30/2019 Page 10 of 10




           DONE AND ORDERED in Chambers at Ft. Lauderdale, Broward County, Florida, this

    30th day of January, 2019.




    Copies furnished to:
    All counsel of record

    Donald P. Borchers, Pro Se
    250 Jacaranda Drive, #801
    Plantation, FL 33324
